Citation Nr: 0204767	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  97-34 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected blurred vision, dizziness and headaches.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
December 1985 to April 1986, on active duty from December 
1990 to June 1991, and on ACDUTRA from May 1994 to September 
1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 RO decision that denied 
service connection for an acquired psychiatric disorder 
(characterized as anxiety and depressive disorder, including 
sleep disorder, nightmares, irritability, depression, and 
fatigue, claimed as due to an undiagnosed disability), and 
granted service connection and assigned a no percent rating 
for blurred vision, dizziness and headaches as due to an 
undiagnosed illness.  

In July 1999, the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by the undersigned 
Member of the Board who has been designated to make the final 
disposition of this proceeding for VA.  

In February 2000, the Board determined that the veteran had 
submitted a well-grounded claim of service connection for an 
acquired psychiatric disorder to include PTSD, and remanded 
the case to the RO for additional development of that issue 
as well as the issue of a higher rating for blurred vision, 
dizziness, and headaches.  

(The Board also denied five other service connection issues 
on the basis that they were not well grounded; in a November 
2001 letter, the RO informed the veteran that in light of a 
recent law these other issues would be readjudicated.)  



FINDINGS OF FACT

1.  The veteran's currently demonstrated anxiety disorder is 
shown as likely as not to have had its clinical onset during 
his service in the Persian Gulf War.  

2.  The veteran's service-connected blurred vision, 
dizziness, and headaches are manifested by dry eyes with 
20/20 (best corrected) vision in both eyes, subjective 
complaints of dizziness and intense headaches occurring on 
average of once every two months beginning on December 29, 
1997.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
anxiety disorder is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 1112, 
1113, 1117, 1131, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).  

2.  The criteria for the assignment of a 10 percent rating, 
beginning on December 29, 1997, for the service-connected 
blurred vision, dizziness and headaches have been met.  38 
U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.84a, 4.124a including Diagnostic Codes 6079, 
8045, 8100 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on ACDUTRA from December 1985 to April 
1986, on active duty from December 1990 to June 1991, and on 
ACDUTRA from May 1994 to September 1994.  

A careful review of the service medical records shows that, 
in June 1991, the veteran complained that his eyes were 
burning.  An examination revealed that his visual acuity was 
20/20 in both eyes and that there was no diplopia.  There was 
also no foreign body or eye injury found.  There are no 
service records referable to a psychiatric disorder.  

The VA outpatient records show that, from December 1993 to 
May 1994, the veteran received counseling in regard to 
problems and difficulties he said he had had since his return 
from the Persian Gulf War.  He complained of having anxiety, 
depression, fears of dying and being killed, sleeping 
problems and dreams of his war experience.  He spoke of his 
inability to "let go" of his war experience.  

In February 1994, the veteran underwent a Persian Gulf War 
examination and complained that he had fatigue on and off 
since his return from the Gulf.  He also reported that he did 
not sleep well and found that he was withdrawing and felt 
depressed at times.  He was diagnosed with depression.  

In April 1994, the RO received the veteran's claim of service 
connection for post-traumatic stress disorder (PTSD).  

In a June 1994 statement, in response to an RO request to 
describe any stressful events during service, the veteran 
indicated that the time he spent in Saudi Arabia in support 
of Operation Desert Shield/Storm was stressful and that he 
felt as if he "was losing it mentaly [sic]."  He stated 
that he spent a lot of time alone and kept his feelings to 
himself.  He stated that, upon returning from the Gulf, he 
had problems sleeping, often thought about the war, became 
paranoid, became afraid of being around people, was fearful 
of dying, felt out of touch, was upset easily, and became 
depressed.  

The veteran stated that counseling at the VA helped somewhat, 
but that he did not have any interest in activities as he 
previously had.  He stated that he had concentration and 
memory problems, had nightmares about being back in the war, 
became nervous and panicky at times when around others, began 
drinking heavily to suppress his feelings, and felt people 
were watching him or wanting to hurt him.  

The VA outpatient records show that, in October 1994, the 
veteran reported that he continued to have problems with 
sleep, blurred vision, mood swings, depressed feelings, and 
paranoid ideation.  In November 1994, he was seen in the 
ophthalmology clinic with a complaint of intermittent blurry 
vision (which he said did not occur every day).  He denied 
any trauma or surgery.  His visual acuity was 20/25 in both 
eyes.  The conjunctiva and lens were clear.  

The assessment was that of mild refractive error, but a 
change in vision was appreciated; and tear film instability.  
He was prescribed glasses for distance needs and artificial 
tears on an as-needed basis.  

In a November 1994 decision, the RO denied the veteran's 
claim of service-connected for PTSD.  By letter in November 
1994, the RO informed the veteran of its decision.  

The VA outpatient records show that, in December 1994, the 
veteran reported that he continued to experience difficulties 
with sleep, anxiety attacks, relating to others, and fears of 
others trying to harm him.  He reported that he had a lot of 
fears in the Gulf War, such as a chemical attack, and 
continued to fear that he was going to die or that someone 
was going to kill him.  He stated that his symptoms had 
remained almost the same since December 1993 with little 
improvement.  He was evaluated by a psychiatrist, and his 
assessment was that of sleep disorder and major depression.  
He was prescribed doxepin.  In May 1995, he requested refills 
of his psychotropic medication.  

In a letter to his Senator (Thurmond) received at the RO in 
February 1996, the veteran indicated that, since he returned 
home from the Persian Gulf War, he began experiencing mental 
and physical problems, to include uncontrolled fears, 
depression, and nightmares.  

In March 1996, the RO received the veteran's claim of service 
connection for a nervous condition, a sleep disorder, 
nightmares, fatigue, nausea, blurry vision, dizziness and 
alcohol abuse.  The veteran indicated that he had been 
receiving medical treatment at VA.  

On a March 1996 VA psychiatric examination, the veteran 
reported that, while he was in Saudi Arabia five years 
previously, he was very frightened of snakes and of being 
gassed.  He stated that, since returning, he had suffered 
from anxiety, fear that something was going to happen, poor 
sleep, bad dreams (of being chased or of snakes), being 
moody, being occasionally depressed, and being frequently 
anxious.  

The veteran stated that he felt generally uncomfortable 
around people and that his concentration was diminished.  His 
treatment included using Prozac and doxepin.  He related 
that, in his job as a hairdresser, he was irritable and 
tended to snap at his clients (he said he had consequently 
lost clients in this way).  

After a mental status examination, the veteran was diagnosed 
with anxiety disorder, not otherwise specified.  The examiner 
remarked that the veteran had what some people referred to as 
Gulf War Syndrome.  The examiner stated that the veteran 
appeared to have many symptoms that were like PTSD (i.e., 
fearfulness and irritability with disturbed sleep and 
nightmares), although he had not had a stressor that anyone 
would consider extremely traumatic.  The examiner stated that 
the veteran's symptoms appeared to be related to his time in 
Saudi Arabia.  

On a March 1996 VA general medical examination, the veteran 
complained of having easy fatigue, occasional sharp pains 
affecting his head, occasional blurred vision and occasional 
nausea.  A neurological examination was normal.  The 
impressions were those of history of easy fatigue, obscure 
and sharp headache pains, history of blurred vision and 
nausea.  The examiner remarked that the veteran was to be 
further evaluated.  

The VA outpatient records in March 1996 indicate that the 
veteran was evaluated in the mental hygiene clinic for 
complaints related to difficulty sleeping, which he said 
began following the Persian Gulf War.  He reported that he 
did not have any problems prior to the war.  He reported that 
he had been disturbed when he was told what SCUD missiles 
would do.  He was maintained on Prozac, Ativan, and 
trazodone.  The assessment was that of anxiety disorder.  

On an April 1996 VA neurological examination, a number of 
complaints that were nonspecific in nature were noted, 
including blurred vision and headaches.  At present, the 
veteran complained of emotional upset.  On examination, he 
was alert.  

A mental status examination demonstrated no organic mental 
dysfunction, but an element of anxiety was present.  A 
cranial nerve examination revealed no abnormality.  Further 
examination (motor system, tendon reflexes, and sensory) 
revealed no abnormality.  

The examiner concluded that there was no evidence of a 
neurologic disturbance in the veteran's examination or 
suggestion of a neurologic disturbance in his history.  He 
opined that the veteran's complaints were more likely 
psychosomatic in nature and associated with his anxiety and 
mental (psychiatric) disorder.  

In a May 1996 letter, the RO requested the veteran to furnish 
any medical or non-medical evidence in support of his claim 
for disability benefits based on his Persian Gulf War 
service.  

In a June 1996 statement, the veteran indicated that he was 
self-employed and had missed several days per month and had 
lost clients due to his illness.  Among other disabilities, 
he stated that he was very irritable and went through mood 
swings that were difficult to describe.  He also noted that 
his headaches continued to be a problem.  

In June 1996, statements from the veteran's sister and 
friends were received at the RO.  His sister stated that, 
just after the veteran returned from the Persian Gulf, she 
noticed that he had changed mentally and physically.  She 
stated that he had nightmares and problems sleeping at night.  
She also noted that he would feel faint and dizzy while at 
work, became very snappy, was paranoid, drank alcohol to 
extreme, and seemed to be withdrawn a lot.  

The veteran's friends, who knew him before he went to the 
Persian Gulf, recalled behavioral, personality, and character 
changes in the veteran ever since his return from Operation 
Desert Storm.  They noted his loss of energy and enthusiasm, 
withdrawal, irritability, tiredness and complaints of 
headaches.  

The VA outpatient records in September 1996 show that the 
veteran reported that his medication for depression seemed to 
be helping.  The assessment was that of depressive disorder 
and hypochondriasis.  

On a November 1996 VA neurological examination, the veteran 
complained of having "Gulf War Syndrome."  He complained of 
dizziness and headache.  He related his dizziness to a 
sensation of lightheadedness.  He described his headaches as 
mild in nature, infrequent in occurrence, and involving his 
whole head.  He indicated that he did not have pounding, 
throbbing, photophobia or sonophobia associated with the 
headaches.  

On examination, the veteran was noted to be alert with no 
organic mental dysfunction.  The cranial nerve examination 
demonstrated no abnormality.  His motor system, sensory 
system, and tendon reflexes were all normal.  The impression 
was that of no neurologic abnormality on examination.  The 
examiner remarked that the dizziness and blurry vision and 
headaches were all part of his Gulf War Syndrome which had no 
clear basis in central nervous system abnormality.  

The VA outpatient records show that, in January 1997, the 
veteran continued to be under the care at the mental hygiene 
clinic for depression.  In March 1997, he was seen for 
reevaluation in the mental hygiene clinic.  The assessment 
was that of depressive disorder and hypochondriasis.  

In a July 1997 decision, the RO denied service connection for 
an acquired psychiatric disorder (characterized as anxiety 
and depressive disorder, including sleep disorder, 
nightmares, irritability, depression, and fatigue, claimed as 
due to an undiagnosed disability).  

The RO also granted service connection and assigned a no 
percent rating for blurred vision, dizziness, and headaches 
as due to an undiagnosed illness, effective on February 12, 
1995.  By letter in August 1997, the RO informed the veteran 
of its decision, also noting that it did not find PTSD to be 
service connected.  

In an August 1997 statement, the veteran disagreed with the 
RO's decision, contending that his problem with blurred 
vision, dizziness, and headaches was ongoing and caused him 
to miss work.  He claimed that a compensable rating was thus 
warranted.  He also stated that further consideration was in 
order on his psychiatric disorder claim (he specifically 
included PTSD in his claim).  

In a December 1997 statement, the veteran contended that his 
headaches came and went but were becoming increasingly 
problematic for him.  He reported that his eyes were becoming 
blurred and it was difficult for him to see at times (he 
stated that sunlight was a problem for him).  

The VA outpatient records show that, on December 29, 1997, 
the veteran complained of having intermittent headaches and 
blurred vision, which had been going on for quite a long 
time.  The headaches did not appear to be severe.  The blurry 
vision was very vague and intermittent.  The assessment was 
that of probable tension-type headaches.  

The same complaints and assessment were repeated on visits in 
January 1998 and February 1998.  It was noted on these visits 
that he took over-the-counter medication for relief of 
headaches and that he sought a stronger pain medication.  

In a February 1998 Statement of the Case, the RO informed the 
veteran that, in regard to his claim of service connection 
for PTSD, such was finally adjudicated in November 1994 and 
that to reopen the claim he needed to submit new evidence 
that established direct service incurrence or aggravation of 
the condition.  

In a letter to his Senator (Thurmond) received at the RO in 
February 1998, the veteran indicated that he took medication 
for a sleeping disorder, a problem which he claimed had begun 
while he was in Saudi Arabia when he was awakened many times 
at night for SCUD alerts.  He noted that, beginning about a 
year after his return from Saudi Arabia, he began receiving 
treatment for anxiety and depression (he stated that he did 
not seek treatment earlier because he did not know what was 
happening to him nor where to seek help).  He stated that his 
medication for headaches was increased.  He also noted that 
he had been having problems with blurred vision which began 
upon his return home from Saudi Arabia, which hindered him at 
times from working at his job.  

The VA outpatient records show that, in February 1998, the 
veteran was seen in the ophthalmology clinic with complaints 
of blurred vision which came and went and of burning, tearing 
eyes.  His visual acuity was 20/80 (unaided) in both eyes.  
The assessment was that of dry eye symptoms and refractive 
error.  The doctor remarked that there was no etiology for 
the decrease in visual acuity other than dry eyes.  The 
veteran was prescribed artificial tears.  

In March 1998, the veteran was seen for a follow-up 
ophthalmologic examination.  The veteran stated that his eyes 
felt better.  An examination revealed that the conjunctiva, 
cornea, and lens were clear.  His visual acuity was 20/40 in 
the right eye and 20/60 in the left eye, unaided.  The 
assessment was that of refractive error (order manifest 
refraction) and dry eyes (improving with artificial tears).  

At an April 1998 hearing at the RO before a Hearing Officer, 
the veteran testified that, in regard to blurred vision and 
headaches, he took medication and wore glasses.  He said that 
he experienced daily headaches which were relieved somewhat 
with medication.  He said that a couple of times a week he 
experienced dizzy spells and lightheadedness which lasted 
maybe five minutes and which he associated with his blurred 
vision.  

In regard to an anxiety and depressive disorder, the veteran 
testified that he began noticing the condition about a month 
after he returned home from Saudi Arabia.  He said that it 
took a lot for him to go to work and he started to withdraw 
from people.  He said that he experienced paranoia and went 
through unexplained mood swings.  He related that, while in 
the Persian Gulf, he was under much stress in regard to SCUD 
missiles and that he did not sleep well.  He said that 
depression and fatigue set in due to his inability to sleep 
and that his problems have continued ever since his return 
from the Gulf.  

On a June 1998 VA psychiatric examination, the veteran 
described having difficulties involving emotional ups and 
downs that he said began during Desert Storm.  The veteran 
report having sleeping problems and nightmares.  He stated 
that he lacked a social life and felt hopeless at times.  He 
indicated that he had nightmares about the claustrophobic 
experience of being in the gas mask and almost panicking, 
which he said was probably made worse by the fact that prior 
to going over to Saudi Arabia he was told how the chemicals 
would kill him (he indicated that this was frequently on his 
mind).  

The veteran also reported having dreams about snakes.  He 
stated that he was depressed most of the time.  He stated he 
was jumpy and could not stand to be around other people or 
loud noises as this would particularly remind him of SCUD 
alerts.  He said that he continued to take Prozac.  

The VA examiner noted that the veteran was a jet engine 
mechanic while in Saudi Arabia for about five months and 
currently had a full-time job as a hairdresser and went to 
school to learn commercial graphics.  After a mental status 
examination, the veteran was diagnosed with major depressive 
disorder.  The examiner remarked that, although the veteran 
exhibited some symptoms associated with PTSD, his 
symptomatology more adequately fit a diagnosis of major 
depressive disorder secondary to isolationism and the various 
stresses he dealt with while in Saudi Arabia.  

The VA outpatient records show that, in July 1998, the 
veteran reported that he had had headaches for two years, 
which began in the left temporal area and radiated all over 
and sometimes manifested as sharp pain in the left temporal 
area.  He denied having nausea or vomiting with headaches but 
stated that his vision became blurred at times with 
headaches.  The assessment was that of questionable cluster, 
migraine, or tension headaches.  He was prescribed Midrin.  

The VA outpatient records show that, in November 1998, the 
veteran complained of headaches that were constant and 
steady.  A neurological examination was negative, and the 
examiner noted that the veteran's case appeared to be one of 
tension headaches.  A CT scan of the head was performed, 
which was normal.  Four days later, the veteran returned and 
reported that his medication (Fiorinal) was helping him deal 
with his tension headaches but that he had not had so far 
another of his severe, splitting headaches.  (The doctor 
prescribed a trial of Imitrex for that kind of headache.)  

In March 1999, the veteran was seen for tension and migraine 
headaches and was noted to be doing well on Midrin and 
Imitrex.  

At a July 1999 hearing held in Washington, D.C., before the 
undersigned Member of the Board, the veteran testified that 
he received regular treatment for headaches, blurred vision, 
and dizziness, which he experienced often (he said that he 
had severe headaches twice a month and that his dizziness and 
blurriness came and went).  He said that he withdrew from a 
course at school due to worsening of his headaches, blurred 
vision, and sleeping problems, which he said also interfered 
with his job.  He said that he was currently a hairdresser 
and was unable to work full-time (he said that he worked 
three days a week because he could not stand and function 
like he used to).  

In regard to his psychiatric disorder, the veteran testified 
that he had sleep problems, nightmares, irritability (which 
he said caused him to lose clients), depression, anxiety and 
fatigue.  He said that he took Prozac and medication to help 
him sleep.  He said that, in the Persian Gulf, he had trouble 
sleeping and there was a high stress level, due to the war 
and environmental factors (he said there was a constant worry 
about snakes and scorpions in his tent).  

The VA outpatient records in September 1999 show that the 
veteran was seen in the neurology clinic.  It was noted that 
after his return from the Gulf War he had developed two types 
of headaches (a throbbing type in the left temple and an 
aching one in the temporal and vertex regions of the head).  
It was noted that his prior neurological examinations were 
normal but that he complained of blurred vision with his 
headaches.  The assessment was that of headaches, putative 
vascular and tension.  The next day, the veteran was seen for 
a general checkup and diagnosed with migraine headaches 
controlled with medication.  

In February 2000, the Board determined that the veteran had 
submitted a well-grounded claim of service connection for an 
acquired psychiatric disorder to include PTSD and remanded 
the case to the RO for additional development of that issue 
as well as the issue of a higher rating for blurred vision, 
dizziness, and headaches.  

The VA outpatient records show that, in March 2000, the 
veteran was seen for a follow-up visit in the neurology 
clinic for headaches.  It was noted that his headaches were 
well controlled with Imitrex and butalbital (the veteran 
reported that he took about 32 tablets of the latter).  Later 
in the month, he was seen for a general check-up.  He 
reported that he was experiencing depressed mood, low energy, 
and apathy.  The assessment was that of depression, 
recurrent.  

In an April 2000 letter, the RO requested the veteran to 
furnish information concerning his medical treatment for the 
conditions at issue.  In May 2000, he responded that, from 
1993 to the present, the VA has his records of treatment.  

On an August 2000 VA eye examination, the veteran complained 
of having tearing and photophobia in both eyes.  He denied 
any history of ocular surgery or trauma.  On examination, his 
best corrected visual acuity was 20/20 in both eyes at 
distance and at near.  His pupils were reactive to light 
without evidence of an afferent pupillary defect.  

An external eye examination was within normal limits in both 
eyes.  Confrontational field testing was full in both eyes.  
Extraocular motility examination was full in both eyes.  
Anterior segment examination was within normal limits in both 
eyes.  Dilated funduscopic examination showed a clear 
vitreous in both eyes.  There was normal macula, vessels, and 
periphery in both eyes.  Slit lamp examination was within 
normal limits in both eyes, except for some inferior punctate 
epithelial keratopathy in both eyes.  The assessment was that 
of dry eyes.  The examiner recommended that he use artificial 
tears as needed and follow up with an ophthalmology visit on 
an annual basis.  

On an August 2000 VA psychiatric examination, the examiner 
acknowledged the request to determine the nature and likely 
etiology of the veteran's claimed psychiatric disorder.  The 
examiner noted the veteran's history in service and his 
reported problems since returning from Saudi Arabia, to 
include insomnia, nightmares, irritability, depression, and 
fatigue.  It was noted that after a review of the claims 
file, there was no evidence of reports of anxiety or PTSD 
related to symptoms until 1994.  The veteran reported that he 
slept better now that he took medication and that other 
medication had helped his mood swings, depression, and 
irritability.  

The VA examiner noted that the veteran also described 
traumatic events outside the realm of what would be expected 
for those participating in the Persian Gulf War and that he 
did not describe any specific stressful events in which he 
feared for his life.  It was noted that there was a general 
overall sense of worry which he had while in the Persian 
Gulf, which appeared to have preceded his time in the service 
and continued after his time in the service involving 
multiple issues other than those related to combat stressors.  

A mental status examination was conducted.  The diagnostic 
impression was that of anxiety disorder, not otherwise 
specified and alcohol abuse versus dependence (Axis I); and 
personality disorder, not otherwise specified (Axis II).  

The VA examiner remarked that the veteran reported having 
some symptoms of anxiety including vague fears which he 
related to a fear of being attacked by chemical warfare in 
the Gulf War.  He reported having multiple worries including 
dying and problems with his finances.  He also reported that 
he felt that people did not like him at times.  This appeared 
to be ongoing characterological-type problems and not 
specifically related to any exposure to stress during the 
wartime.  

The VA examiner stated that the veteran did not report any 
symptoms of avoidance, which one would expect to see 
associated with PTSD.  It was also noted that the veteran was 
unable to characterize any specific stressors occurring in 
the Gulf War which would have been outside the realm of 
ordinary for someone in a wartime situation.  The examiner 
remarked that the veteran's mood swings appeared to be 
related to a personality disorder or were more 
characterological in nature than to an Axis I mental 
disorder.  

The VA examiner found that his social adaptability and 
interactions with others were mildly impaired due to his 
problems with anxiety, but that there was no clear evidence 
that this was related to his military involvement.  The 
examiner further found that the veteran showed some problems 
with his adaptability and flexibility in an industrial 
setting, but that these too appeared to be related to 
characterological issues rather than to a primary Axis I 
diagnosis.  The examiner opined that there was no evidence of 
major mental illness which was clearly connected to his 
period in the service or clearly exacerbated by his time in 
the military service.  

On an October 2000 VA neurological examination, the veteran 
complained of having headaches.  It was noted that his 
description of such was remarkably vague and nonspecific.  
The veteran reported that they just started like a headache 
and that he had them often, with migraines every now and 
then.  He reported that the migraines began in the left 
temple.  He stated that he treated his ordinary headaches and 
migraines the same in regard to taking medication (he said he 
took Imitrex for the migraine-like headaches).  He said that 
he felt relief after about 15 or 20 minutes of taking his 
medication.  He reported that blurred vision accompanied his 
headaches (the examiner noted that this complaint was 
nonspecific as was his complaint of dizziness).  

On examination, there was no organic mental dysfunction.  
Cranial nerve, motor system, and tendon reflexes were all 
normal.  The impression was that of a nonspecific headache 
syndrome which could not be further classified.  The examiner 
remarked that the headaches occurred frequently, according to 
the veteran, but did not seem to interfere with the 
activities of daily living.  It was noted that the veteran 
worked three days a week as a barber and the other four days 
he stayed home, apparently by his own choice.  

In a November 2000 addendum report to the VA neurological 
examination, the examiner stated that he reviewed the claims 
folder, noting that the veteran had a history of headaches 
mostly since he left the military, with most of these 
headaches termed a tension type headache.  The examiner 
remarked that there was no evidence that the veteran had ever 
described or had recorded in his medical records a syndrome 
consistent with migraine.  The examiner noted that the 
veteran also had a psychiatric diagnosis of anxiety disorder 
and that the tension type headaches the veteran described 
might be a part of that anxiety disorder rather than a 
separate issue.  

In a November 2000 addendum report to the VA eye examination, 
an examiner stated that the claims folder had been reviewed.  
It was noted that the veteran continued to complain of 
blurred vision with light sensitivity, stating that 
artificial tears did help with his symptoms.  A slitlamp 
examination showed normal anterior segment examination 
bilateral, clear cornea, deep anterior chamber, regular iris, 
and clear lenses in both eyes.  There was no cell or flare in 
the anterior chamber in both eyes.  The diagnosis was that of 
dry eye symptoms, relieved with artificial tears.  The 
veteran was advised to continue with his artificial tears, 
and it was recommended that he stop smoking or to smoke in 
open areas to avoid exacerbation of his symptoms.  He was 
also told that alcohol might exacerbate his dry eye symptoms.  

In an April 2001 statement, the veteran indicated that, 
despite the findings reported on the VA neurological and 
psychiatric examinations, he was still having all of the same 
problems, including headaches, depression, and anxiety.  He 
stated that his problems were interfering with his job and 
that he should be service-connected for one of the nervous 
disorders.  

In a November 2001 letter, the RO informed the veteran about 
a recent law, The Veterans Claims Assistance Act of 2000 
(VCAA), which established new duties for the VA in notifying 
him about his claim and assisting him in obtaining evidence 
for his claim.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
July 1997 Rating Decision, Statements of the Case (in 
December 1997 and February 1998), Supplemental Statements of 
the Case (in July 1998, August 1998, and March 2001), the RO 
has notified him of the evidence needed to substantiate his 
claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA medical centers).  The RO has also sought and obtained 
medical opinions through VA examinations regarding the issues 
at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for hearings, which were conducted at the RO in 
April 1998 and in Washington, D.C., in July 1999.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West Supp. 2001).  


A.  Service Connection

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The term "active service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(24).  

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective in March 
1997, and now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).  

The veteran contends that he has a psychiatric disorder that 
is related to his active service in the Persian Gulf War.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6 month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see also 66 Fed. 
Reg. 56,614 (2001) (interim final rule extending presumptive 
period).  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.   

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise with respect to the 
veteran's claim of service connection for an innocently 
acquired psychiatric disorder.  

There is no contemporaneous service medical evidence 
revealing that the veteran suffered from a psychiatric 
manifestation.  However, the record shows that he initially 
sought treatment at the VA in late 1993 for several 
psychological problems that he claimed were related to his 
Persian Gulf War experience.  In February 1994, he was 
diagnosed with depression at the VA.  He continued to receive 
treatment at the VA for psychological problems, and in 
December 1994 he was evaluated by a psychiatrist who 
diagnosed him with sleep disorder and major depression.  

Significantly, on a March 1996 VA examination, his diagnosis 
was anxiety disorder.  The examiner reviewed his symptom 
complex (i.e., anxiety, paranoia, poor sleep, bad dreams, 
moodiness, and depression), stating that such appeared to be 
related to his experience in Saudi Arabia, but also 
specifically discounting a diagnosis of PTSD.  The veteran 
continued to receive VA outpatient treatment, and in 
September 1996 and January 1997 he was diagnosed with 
depressive disorder and hypochondriasis.  

Then, on a June 1998 VA examination, he was diagnosed with 
major depressive disorder, which the examiner believed was a 
more accurate diagnosis than PTSD, in consideration of his 
symptomatology (the examiner also indicated that the 
veteran's diagnosis was secondary to isolationism and various 
stresses he dealt with while in Saudi Arabia).  He was 
diagnosed with recurrent depression on a VA outpatient basis 
in March 2000.  

In August 2000, a medical opinion was sought in order to 
clarify the nature and etiology of the veteran's psychiatric 
disorder.  The examiner diagnosed him with anxiety disorder, 
alcohol dependence and personality disorder.  The examiner 
conducted a comprehensive review of the veteran's claims 
folder and stated that there was no clear evidence to show 
that his current diagnosis was related to or exacerbated by 
his military service.  

The examiner added that many of the veteran's problems were 
characterological in nature and not representative of an Axis 
I mental disorder.  (The veteran's Axis II personality 
disorder is not a disability for VA compensation purposes and 
may not be service connected.  See 38 C.F.R. § 3.303(c).)  

In addition, the veteran, and his sister and friends, assert 
that his current psychiatric disorder is attributable to his 
Persian Gulf War service.  They, as lay persons, are not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  However, they do 
provide a basis for concluding that the veteran has had 
problems since his return from that service.  

The Board concludes that there is basis for relating the 
development of the veteran's current psychiatric disability 
to service.  In sum, the evidence in this case is relatively 
balanced in showing that his currently demonstrated anxiety 
disorder as likely as not had its clinical onset in service.  
By extending the benefit of the doubt to the veteran, service 
connection for the anxiety disorder is warranted.  


B.  A Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous; 
conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  

The veteran's service-connected blurred vision, dizziness, 
and headaches have been evaluated as noncompensable ever 
since the effective date of service connection, by analogy, 
under 38 C.F.R. § 4.84a, Diagnostic Code 6018.  Under this 
Diagnostic Code, healed conjunctivitis is rated on residuals; 
otherwise a no percent rating is warranted.  Active chronic 
conjunctivitis, with objective symptoms, warrants a 10 
percent rating.  

However, a review of the medical evidence shows that 
evaluating the degree of impairment of the veteran's visual 
acuity is more appropriate in this case.  In evaluating 
visual impairment, the rating will be based on the best 
distant vision obtainable after best correction by glasses.  
38 C.F.R. § 4.75.  When the requirements for a compensable 
rating under a diagnostic code are not shown, a no percent 
rating is assigned.  38 C.F.R. § 4.31.  

The record shows that, since 1994, the veteran has complained 
of occasional blurred vision.  In November 1994 at the VA, he 
had 20/25 vision in both eyes and his conjunctiva and lens 
were clear.  He was prescribed glasses and artificial tears.  
On a December 1997 VA outpatient visit, he complained of 
intermittent blurry vision.  

In February 1998, the veteran reported to VA that his blurred 
vision came and went and that he had burning, tearing eyes.  
He had 20/80 vision (unaided) in both eyes and was diagnosed 
with dry eye symptoms and refractive error.  The doctor 
stated that there was no etiology for the decrease in visual 
acuity other than dry eyes.  He was prescribed artificial 
tears.  

In March 1998 at VA, the veteran had 20/40 vision in the 
right eye and 20/60 vision in the left eye, unaided.  The 
diagnoses were those of refractive error and dry eyes that 
were improving with artificial tears.  Glasses were ordered.  
On an August 2000 VA examination, he had 20/20 vision in both 
eyes, which was his best corrected vision at distance and 
near.  The assessment then and on a November 2000 addendum 
report was that of dry eyes, relieved with artificial tears.    

These findings are equivalent to a noncompensable rating for 
the overall eye disability.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 and Table V.  The veteran's dry eyes, perhaps the 
cause of his visual impairment according to one doctor, do 
not meet the criteria for a compensable rating.  Thus, a no 
percent rating is warranted for the veteran's service-
connected blurred vision.  

As for evaluating the veteran's service-connected dizziness, 
the most closely analogous condition appears to be that under 
38 C.F.R. § 4.124a, Diagnostic Code 8045, for brain diseases 
due to trauma.  

Under this Diagnostic Code, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the codes specifically dealing with such disabilities.  
Also under this code, purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304; this 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma, and ratings in excess of 10 percent for brain 
disease due to trauma under Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  

Although dizziness is also listed as a criteria for certain 
diseases of the ear, there is no evidence that the veteran's 
dizziness involves any ear pathology.  Thus such criteria 
(38 C.F.R. § 4.87, Diagnostic Codes 6200-6260) are not 
applicable in this case.  

The veteran's complaints of dizziness are purely subjective, 
and the VA neurological evaluations in April 1996, November 
1996, September 1999, October 2000 and November 2000 have not 
identified any organic or other cause for them.  (It is noted 
that service connection for the condition was granted on the 
basis that it was due to an undiagnosed illness.)  

However, the veteran's dizziness has not been recognized as 
symptomatic of brain trauma.  Therefore, rating his condition 
at 10 percent under Diagnostic Code 9304, as directed under 
Code 8045, is not in order.  He does not meet all the 
requirements for a compensable rating under Code 8045, and a 
no percent rating is thus assigned.  38 C.F.R. § 4.31.  

As noted previously, there does not appear to be a more 
closely analogous condition to rate the dizziness.  Even 
assuming a 10 percent rating was assigned for the dizziness 
under Code 9304, as directed under Code 8045, without regard 
to the requirement of brain trauma, such rating would also by 
regulation incorporate the veteran's service-connected 
headaches.  As shown hereinbelow, the Board finds that a 10 
percent rating for his headaches is warranted under 
Diagnostic Code 8100.  

As for evaluating the veteran's headaches by analogy, a no 
percent rating is warranted for migraines with attacks less 
frequent than that specified in the criteria for a 10 percent 
rating.  

A 10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  

A 30 percent rating is warranted for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

A 50 percent rating is warranted for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100. 

Considering all the evidence and with consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's service-connected headaches meet the 
criteria for a 10 percent rating under Code 8100 beginning in 
December 1997, when the veteran sought stronger medication 
for headaches.  

The records show that, on VA examinations in March and April 
1996, the veteran was diagnosed with sharp headache pains.  
On a November 1996 VA examination, the diagnosis was 
headaches, which the veteran had described as mild and 
infrequent in occurrence.  

Although in December 1997 the veteran's diagnosed probable 
tension-type headaches did not seem to be severe, VA records 
on December 29, 1997 and in January 1998 show that the 
veteran sought stronger pain medication for his headaches.  

At his April 1998 hearing, the veteran testified that his 
headaches occurred daily and were relieved somewhat with 
medication.  In July 1998 at VA, his diagnosis was 
questionable cluster, migraine, or tension headaches.  In 
November 1998 at the VA, he complained of having constant and 
steady headaches and reported that Fiorinal was helping him 
with the headaches.  For his severe headaches, the doctor 
prescribed Imitrex which, as noted in March 1999, he did well 
on.  

Further, at his July 1999 hearing, the veteran said that 
worsening of his headaches in part forced him to withdraw 
from a course at school.  In September 1999 at VA, he was 
diagnosed with migraine headaches controlled with medication.  
On a follow-up visit at VA in March 2000, he reported that 
his headaches were well controlled on medication.  

On an October 2000 VA examination, he described his headaches 
in a rather vague manner, indicating that minor headaches 
were relieved shortly after taking medication and that 
migraines occurred every now and then.  The examiner remarked 
that from the veteran's report his headaches occurred 
frequently, but did not seem to interfere with activities of 
daily living.  

In a November 2000 VA report, the examiner added that the 
veteran had a history of headaches mostly since he left the 
military and that there was no medical evidence of a syndrome 
consistent with migraine.  

This evidence shows that the nature of the veteran's 
headaches, as tension type or migraine, is unclear.  
Nevertheless, beginning on December 29, 1997 the intensity of 
such headaches appears to have increased, and the veteran 
consequently sought stronger medicine at the VA on that date.  

It is the Board's judgment that beginning on December 29, 
1997 the medical evidence supports the assignment of a 10 
percent rating for his service-connected disability under 
Diagnostic Code 8100.    

However, the veteran's disability picture does not meet the 
criteria for a 30 percent rating under Code 8100 at any time 
since the effective date of service connection.  

That is, there is no objective evidence that his headaches 
are manifested by prostrating attacks characteristic of 
migraines occurring on an average of once a month over the 
last several months.  

The medical evidence shows that his headaches were well 
controlled for the most part on medication and that 
interference with activities of daily living by the headaches 
was apparently negligible.  

In sum, the medical evidence supports the veteran's claim for 
a 10 percent rating for his service-connected blurred vision, 
dizziness, and headaches under Diagnostic Code 8100, 
beginning on December 29, 1997.  Thus, to such extent, the 
claim for a higher rating is granted.  

In this regard, consideration in this initial rating case has 
been given to "staged ratings" since the date that service 
connection became effective (i.e., different percentage 
ratings for different periods of time based on the facts 
found).  Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

Service connection for an anxiety disorder is granted.  

The service-connected blurred vision, dizziness, and 
headaches are to be rated as 10 percent disabling from 
December 29, 1997 to the present; to this extent, a higher 
rating is granted, subject the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

